[J-92-2016]
                  IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MALT BEVERAGE DISTRIBUTORS                 : No. 8 MAP 2016
ASSOCIATION, GABLER'S BEVERAGE             :
DISTRIBUTOR, INC. AND PKD, INC.,           :
                                           :
                   Appellants              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
PENNSYLVANIA LIQUOR CONTROL                :
BOARD,                                     :
                                           :
                   Appellee                :
                                           :
OHIO SPRINGS, INC. T/A SHEETZ,             :
                                           :
                   Intervenor              :


                                      ORDER



PER CURIAM

      AND NOW, this 18th day of July, 2016, the Application to Dismiss is GRANTED.

Each party is to bear its own costs. The Application to Stay the Briefing Schedule is

DISMISSED AS MOOT.